Citation Nr: 1614089	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  06-00 638	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969 and from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In a written statement received in February 2016, the Veteran requested withdrawal of the appeal regarding hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, in his January 2006 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in a written statement received in February 2016, prior to that hearing and promulgation of a Board decision in the appeal, the Veteran notified VA that he wishes to withdraw his appeal for an increased evaluation for hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

The Board notes that, in a March 2016 informal hearing presentation, the Veteran's representative referenced a rating issue for service-connected posttraumatic stress disorder (PTSD) and a possible VA examination.  However, the PTSD rating issue is not currently on appeal, and thus, the Veteran and his representative should contact the RO regarding any issue concerning PTSD.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


